Exhibit 10.19

 

 

QUICKLOGIC CORPORATION

 

2005 EXECUTIVE BONUS PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1

BACKGROUND, PURPOSE AND DURATION

 

 

 

 

1.1

Effective Date

 

1.2

Purpose of the Plan

 

 

 

 

SECTION 2

DEFINITIONS

 

 

 

 

2.1

“Actual Award”

 

2.2

“Affiliate”

 

2.3

“Board”

 

2.4

“Code”

 

2.5

“Committee”

 

2.6

“Company”

 

2.7

“Disability”

 

2.8

“Employee”

 

2.9

“Participant”

 

2.10

“Performance Period”

 

2.11

“Plan”

 

2.12

“Target Award”

 

2.13

“Termination of Service”

 

 

 

 

SECTION 3

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

 

 

 

 

3.1

Selection of Participants

 

3.2

Determination of Target Awards

 

3.3

Discretion to Modify Awards

 

3.4

Discretion to Determine Criteria

 

 

 

 

SECTION 4

PAYMENT OF AWARDS

 

 

 

 

4.1

Right to Receive Payment

 

4.2

Timing of Payment

 

4.3

Form of Payment

 

4.4

Payment in the Event of Death or Disability

 

 

 

 

SECTION 5

VARIABLE PAY PROGRAM

 

 

 

 

SECTION 6

ADMINISTRATION

 

 

 

 

6.1

Committee is the Administrator

 

6.2

Committee Authority

 

6.3

Decisions Binding

 

6.4

Delegation by the Committee

 

 

i

--------------------------------------------------------------------------------


 

SECTION 7

GENERAL PROVISIONS

 

 

 

 

7.1

Tax Withholding

 

7.2

No Effect on Employment or Service

 

7.3

Participation

 

7.4

Successors

 

7.5

Beneficiary Designations

 

7.6

Nontransferability of Awards

 

 

 

 

SECTION 8

AMENDMENT, TERMINATION AND DURATION

 

 

 

 

8.1

Amendment, Suspension or Termination

 

8.2

Duration of the Plan

 

 

 

 

SECTION 9

LEGAL CONSTRUCTION

 

 

 

 

9.1

Gender and Number

 

9.2

Severability

 

9.3

Requirements of Law

 

9.4

Governing Law

 

9.5

Captions

 

 

ii

--------------------------------------------------------------------------------


 

QUICKLOGIC CORPORATION

 

2005 EXECUTIVE BONUS PLAN

 

 

SECTION 1
BACKGROUND, PURPOSE AND DURATION

 

1.1                                 Effective Date.  The Compensation Committee
of the Board adopted the Plan effective as of January 1, 2005.

 

1.2                                 Purpose of the Plan.  The Plan is intended
to increase shareholder value and the success of the Company by motivating key
employees (a) to perform to the best of their abilities, and (b) to achieve the
Company’s objectives.

 

SECTION 2
DEFINITIONS

 

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

2.1                                 “Actual Award” means as to any Performance
Period, the actual award (if any) payable to a Participant for the Performance
Period, subject to the Committee’s authority under Section 3.3 to modify the
award.

 

2.2                                 “Affiliate” means any corporation or other
entity (including, but not limited to, partnerships and joint ventures)
controlled by the Company.

 

2.3                                 “Board” means the Board of Directors of the
Company.

 

2.4                                 “Code” means the Internal Revenue Code of
1986, as amended.  Reference to a specific section of the Code or regulation
thereunder shall include such section or regulation, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
or regulation amending, supplementing or superseding such section or regulation.

 

2.5                                 “Committee” means the committee appointed by
the Board (pursuant to Section 6.1) to administer the Plan.  Until otherwise
determined by the Board, (a) the Company’s Compensation Committee shall
constitute the Committee, and (b) for administrative convenience, the
independent, non-employee members of the Board also may act as the Committee
from time to time.

 

2.6                                 “Company” means QuickLogic Corporation, a
Delaware corporation, or any successor thereto.

 

--------------------------------------------------------------------------------


 

2.7                                 “Disability” means a permanent and total
disability determined in accordance with uniform and nondiscriminatory standards
adopted by the Committee from time to time.

 

2.8                                 “Employee” means any employee of the Company
or of an Affiliate at the level of Vice President or above, whether such
individual is so employed at the time the Plan is adopted or becomes so employed
subsequent to the adoption of the Plan.

 

2.9                                 “Participant” means as to any Performance
Period, an Employee who has been selected by the Committee for participation in
the Plan for that Performance Period.

 

2.10                           “Performance Period” means any fiscal year of the
Company or such other shorter period of time as determined by the Committee.

 

2.11                           “Plan” means the QuickLogic Corporation 2005
Executive Bonus Plan, as set forth in this instrument and as hereafter amended
from time to time.

 

2.12                           “Target Award” means the target award payable
under the Plan to a Participant for the Performance Period, as determined by the
Committee in accordance with Section 3.2.

 

2.13                           “Termination of Service” means a cessation of the
employee-employer relationship between an Employee and the Company or an
Affiliate for any reason, including, but not by way of limitation, a termination
by resignation, discharge, death, Disability, retirement, or the disaffiliation
of an Affiliate, but excluding any such termination where there is a
simultaneous reemployment by the Company or an Affiliate.

 

SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

 

3.1                                 Selection of Participants.  The Committee,
in its sole discretion, shall select the Employees who shall be Participants for
any Performance Period.  Participation in the Plan is in the sole discretion of
the Committee, on a Performance Period by Performance Period basis. 
Accordingly, an Employee who is a Participant for a given Performance Period in
no way is guaranteed or assured of being selected for participation in any
subsequent Performance Period or Periods.

 

3.2                                 Determination of Target Awards.  The
Committee, in its sole discretion, shall establish a Target Award for each
Participant.

 

3.3                                 Discretion to Modify Awards. 
Notwithstanding any contrary provision of the Plan, the Committee may, in its
sole discretion and at any time increase, reduce or eliminate a Participant’s
Actual Award.  The Committee may determine the amount of any reduction on the
basis of such factors as it deems relevant, and shall not be required to
establish any allocation or weighting with respect to the factors it considers.

 

2

--------------------------------------------------------------------------------


 

3.4                                 Discretion to Determine Criteria. 
Notwithstanding any contrary provision of the Plan, the Committee shall, in its
sole discretion, determine the performance requirements applicable to any Target
Award.  The requirements may be on the basis of any factors the Committee
determines relevant, and may be on an individual, divisional, business unit or
Company-wide basis.  Failure to meet the requirements will result in a failure
to earn the Target Award, except as provided in Section 3.3.

 

SECTION 4
PAYMENT OF AWARDS

 

4.1                                 Right to Receive Payment.  Each Actual Award
shall be paid solely from the general assets of the Company.  Nothing in this
Plan shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right other than as an unsecured general creditor
with respect to any payment to which he or she may be entitled.

 

4.2                                 Timing of Payment.  Payment of each Actual
Award shall be made as soon as practicable as determined by the Committee after
the end of the Performance Period during which the Actual Award was earned, but
in no event later than two and a half months after the end of the Performance
Period.  Unless otherwise determined by the Committee, a Participant must be
employed by the Company or any Affiliate on the last day of the Performance
Period to receive a payment under the Plan.

 

4.3                                 Form of Payment.  Each Actual Award shall be
paid in cash (or its equivalent) in a single lump sum.

 

4.4                                 Payment in the Event of Death or
Disability.  If a Participant dies or becomes Disabled prior to the payment of
an Actual Award earned by him or her prior to death or Disability for a prior
Performance Period, the Actual Award shall be paid to his or her estate or to
the Participant, as the case may be, subject to the Committee’s discretion to
reduce or eliminate any Actual Award otherwise payable.

 

SECTION 5
VARIABLE PAY PROGRAM

 

At its discretion, the Committee may also establish a variable pay program under
the Plan.  The program may result in (i) an increase or decrease in an eligible
employee’s planned salary compensation and/or (ii) a bonus payment, based on the
Company’s achievement of performance objectives to be established by the
Committee.

 

SECTION 6
ADMINISTRATION

 

6.1                                 Committee is the Administrator.  The Plan
shall be administered by the Committee.  The Committee shall consist of not less
than two (2) independent members of the Board.  The

 

3

--------------------------------------------------------------------------------


 

members of the Committee shall be appointed from time to time by, and serve at
the pleasure of, the Board.

 

6.2                                 Committee Authority.  It shall be the duty
of the Committee to administer the Plan in accordance with the Plan’s
provisions.  The Committee shall have all powers and discretion necessary or
appropriate to administer the Plan and to control its operation, including, but
not limited to, the power to (a) determine which Employees shall be granted
awards, (b) prescribe the terms and conditions of awards (including the
provisions of the variable pay program), (c) interpret the Plan and the awards,
(d) adopt such procedures and subplans as are necessary or appropriate to permit
participation in the Plan by Employees who are foreign nationals or employed
outside of the United States, (e) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, and
(f) interpret, amend or revoke any such rules.

 

6.3                                 Decisions Binding.  All determinations and
decisions made by the Committee, the Board, and any delegate of the Committee
pursuant to the provisions of the Plan shall be final, conclusive, and binding
on all persons, and shall be given the maximum deference permitted by law.

 

6.4                                 Delegation by the Committee.  The Committee,
in its sole discretion and on such terms and conditions as it may provide, may
delegate all or part of its authority and powers under the Plan to one or more
independent directors and/or one or more officers of the Company.

 

SECTION 7
GENERAL PROVISIONS

 

7.1                                 Tax Withholding.  The Company shall withhold
all applicable taxes from any Actual Award, including any federal, state and
local taxes (including, but not limited to, the Participant’s FICA and SDI
obligations).

 

7.2                                 No Effect on Employment or Service.  Nothing
in the Plan shall interfere with or limit in any way the right of the Company to
terminate any Participant’s employment or service at any time, with or without
cause.  For purposes of the Plan, transfer of employment of a Participant
between the Company and any one of its Affiliates (or between Affiliates) shall
not be deemed a Termination of Service.  Employment with the Company and its
Affiliates is on an at-will basis only.  The Company expressly reserves the
right, which may be exercised at any time and without regard to when during a
Performance Period such exercise occurs, to terminate any individual’s
employment with or without cause, and to treat him or her without regard to the
effect that such treatment might have upon him or her as a Participant.

 

7.3                                 Participation.  No Employee shall have the
right to be selected to receive an award under this Plan, or, having been so
selected, to be selected to receive a future award.

 

7.4                                 Successors.  All obligations of the Company
under the Plan, with respect to awards granted hereunder, shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business or assets of the Company.

 

4

--------------------------------------------------------------------------------


 

7.5                                 Beneficiary Designations.  If permitted by
the Committee, a Participant under the Plan may name a beneficiary or
beneficiaries to whom any vested but unpaid award shall be paid in the event of
the Participant’s death.  Each such designation shall revoke all prior
designations by the Participant and shall be effective only if given in a form
and manner acceptable to the Committee.  In the absence of any such designation,
any vested benefits remaining unpaid at the Participant’s death shall be paid to
the Participant’s estate.

 

7.6                                 Nontransferability of Awards.  No award
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will, by the laws of descent and
distribution, or to the limited extent provided in Section 7.5.  All rights with
respect to an award granted to a Participant shall be available during his or
her lifetime only to the Participant.

 

SECTION 8
AMENDMENT, TERMINATION AND DURATION

 

8.1                                 Amendment, Suspension or Termination.  The
Board, in its sole discretion, may amend or terminate the Plan, or any part
thereof, at any time and for any reason. The amendment, suspension or
termination of the Plan shall not, without the consent of the Participant, alter
or impair any rights or obligations under any Actual Award theretofore earned by
such Participant.  No award may be granted during any period of suspension or
after termination of the Plan.

 

8.2                                 Duration of the Plan.  The Plan shall
commence on the date specified herein, and subject to Section 8.1 (regarding the
Board’s right to amend or terminate the Plan), shall remain in effect
thereafter.

 

SECTION 9
LEGAL CONSTRUCTION

 

9.1                                 Gender and Number.  Except where otherwise
indicated by the context, any masculine term used herein also shall include the
feminine; the plural shall include the singular and the singular shall include
the plural.

 

9.2                                 Severability.  In the event any provision of
the Plan shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Plan, and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

9.3                                 Requirements of Law.  The granting of awards
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

5

--------------------------------------------------------------------------------


 

9.4                                 Governing Law.  The Plan and all awards
shall be construed in accordance with and governed by the laws of the State of
California, but without regard to its conflict of law provisions.

 

9.5                                 Captions.  Captions are provided herein for
convenience only, and shall not serve as a basis for interpretation or
construction of the Plan.

 

6

--------------------------------------------------------------------------------